Case 0:19-cv-61500-RKA Document 18 Entered on FLSD Docket 05/26/2020 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 19-61500-CIV-ALTMAN/Hunt

  DOUGLAS TAYLOR,

         Plaintiff,

  v.

  ALLY FINANCIAL INC.,

        Defendant.
  ______________________________/

                                    ORDER OF DISMISSAL

         THIS MATTER is before the Court on the Parties’ Stipulation of Dismissal with

  Prejudice [ECF No. 17]. Being fully advised, the Court hereby

         ORDERS that this action is DISMISSED with prejudice.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 22nd day of May 2020.




                                                        _________________________________
                                                        ROY K. ALTMAN
                                                        UNITED STATES DISTRICT JUDGE
  cc:    counsel of record
